Citation Nr: 0012278	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  97-00 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for essential 
hypertension.

2.  Entitlement to an increased rating for hiatal hernia and 
chronic gastritis, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for stricture of the 
urethra, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1969.

This appeal arises from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) New Orleans, 
Louisiana, Regional Office (RO).  Subsequently, in a rating 
decision dated in August 1999, the RO, in part, increased the 
veteran's disability rating for his service-connected 
stricture of the urethra to 30 percent.

A videoconference hearing, was conducted by the undersigned 
member of the Board of Veterans' Appeals (Board) in February 
1998.

The Board notes that the 30 percent rating granted by the RO 
in August 1999 for the veteran's urethra stricture disorder 
was not a full grant of all of benefits possible for the 
veteran's disability, and as the veteran has not specifically 
withdrawn his claim, the issue of entitlement to an increased 
rating for this disability is still pending.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

The issues of service connection for hypertension and an 
increased rating for stricture of the urethra will be 
addressed in the REMAND portion of this decision.  


FINDING OF FACT

The veteran's service-connected hiatal hernia and chronic 
gastritis, manifested by complaints heartburn, dysphagia, 
nausea and vomiting, do not result in  considerable 
impairment of health.   

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hiatal 
hernia and chronic gastritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107(West 1991); 38 C.F.R Part 4, Diagnostic Code 
7346 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased rating for hiatal hernia and chronic gastritis is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a plausible claim.  A 
claim that a disorder has become more severe is well grounded 
where the disorder was previously service-connected and 
rated, and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Once it 
has been determined that a claim is well grounded, VA has the 
statutory duty to assist the appellant in the development of 
evidence pertinent to that claim.  The Board is satisfied 
that this statutory duty to assist the veteran has been 
accomplished.

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (1999).  In determining the level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records. 38 C.F.R. § 4.2 (1999).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The veteran's complaints concerning his service-connected 
disability are described below.  His statements describing 
these symptoms are considered to be competent evidence.  
Espiritu, supra.  However, these statements must be viewed in 
conjunction with the objective medical evidence of record.  

The veteran in his substantive appeal, received by VA in 
December 1996, asserts that as a result of his service-
connected hiatal hernia and gastritis he experiences reflux, 
especially at night, as well as often being awoken by 
vomiting in his sleep.  He added that he had nausea; as well 
as stomach, arm, and shoulder pain.  

Service connection for chronic gastritis was established by 
means of a May 1970 rating decision.  At that time a 30 
percent rating evaluation was assigned.  In September 1971, 
the RO reduced the 30 percent rating evaluation to 10 
percent.  In February 1975 the RO reduced the 10 percent 
rating evaluation to 0 percent.

A Board decision, dated in July 1994 granted service 
connection for sliding hiatal hernia with esophagitis; this 
disability was rated as zero percent by the RO in March 1995.  
The Board also increased the o percent rating in effect for 
gastritis to 10 percent.  The RO's most recent rating 
decision, dated in August 1999, indicates that the veteran's 
gastrointestinal disabilities have been recharacterized as 
hiatal hernia and chronic gastritis.

The August 1999 rating action also indicated that the 
veteran's disability was rated pursuant to Diagnostic Code 
7346.  See 38 C.F.R. § 4.114 (1999).  

The 10 percent rating criteria currently assigned concerning 
the veteran's gastrointestinal disorders is set forth in VA's 
Schedule of Rating Disabilities, 38 C.F.R. Part 4 (1999), 38 
C.F.R. Part 4, Diagnostic Code7346.  The Board points out 
that pursuant to 38 C.F.R. § 4.114 (1999), ratings under 
Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348 inclusive will not be combined with each other.  
A single evaluation will be assigned under the diagnostic 
code, which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such evaluation.

Diagnostic Code 7346 provides for the evaluation of hiatal 
hernia.  A 10 percent rating is warranted with two or more of 
the symptoms for the 30 percent evaluation of less severity 
are manifested.  A 30 percent rating is warranted if symptoms 
consist of persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substantial or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent rating is 
warranted if the disorder is manifested by pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia, or other symptom combinations productive of severe 
impairment of health.

Diagnostic Code 7307 provides for the evaluation of 
hypertrophic gastritis.  A 10 percent rating is assigned when 
the disorder is chronic, with small nodular lesions and 
symptoms. A 30 percent evaluation is in order when the 
disorder is chronic, with multiple small eroded or ulcerated 
areas, and symptoms.  A 60 percent rating is warranted when 
the disorder is chronic, with severe hemorrhages or large 
ulcerated or eroded areas.

A review of the evidence reflects that the veteran treated 
intermittently at VA facilities during 1995 and 1996 for 
various problems, including gastrointestinal complaints. A VA 
outpatient treatment record dated in June 1996 contains a 
history of GERD [gastroesophageal reflux disease].

VA examinations were conducted in June 1996.  The examination 
report shows that the veteran was not anemic and that he had 
periodic episodes of vomiting 3 times per week.  The report 
also revealed a current weight of 205 pounds and a maximum 
weight of 225 pounds in the past year.  Recurrent hematemesis 
or melena was also reported to have occurred 3 times a week 
since 1968, with hemoccult testing described as negative.  
The veteran complained of epigastric pain 3 times per week.  
Frequency of episodes per year was noted to be 156. 

The examination report shows that no disturbance of motility 
was documented.  Gastroesophageal reflux was noted to be 
present and that the veteran experienced reflux disturbances, 
sometimes everyday.  The diagnosis was gastroesophageal 
reflux and hiatal hernia.  Various medications were 
prescribed.

During the February 1998 videoconference hearing, the veteran 
testified that he experienced constant stomach cramps and 
reflux.  He stated that he vomited 2 or 3 times per day.  The 
veteran also noted hat he had both arm and shoulder pain.  
The veteran added that he had lost 20 pounds in over a 6-
month period because of dietary restrictions.  He denied 
rectal bleeding.  He also reported that his hiatal hernia 
caused him to suffer from regurgitation, especially at night.  

VA outpatient records, dated in January 1997 and March 1998, 
contain a diagnosis of GERD. 

An April 1998 VA hospitalization discharge summary shows that 
the veteran was hospitalized for a one day history of fever, 
malaise, nausea, vomiting, and chills.  The clinical history 
shows that a barium swallow in June 1996 confirmed the hiatal 
hernia and gastroesophageal reflux disease.  The discharge 
diagnoses included hiatal hernia and gastroesophageal reflux 
disease.  

A VA upper gastrointestinal series was conducted in July 
1998.  Small sliding type hiatal hernia was diagnosed.  The 
report also notes that no significant gastroesophageal reflux 
was appreciated.  The stomach, duodenal bulb, and proximal 
small bowel all were noted to fill out normally.

A VA examination was conducted in August 1999.  The veteran 
reported experiencing heartburn approximately every other 
day.  He added that he experienced dysphagia from certain 
types of meat and bread.  The veteran stated that he began to 
experience abdominal pain beginning in 1967, which occurred 
with heavy lifting.  The examiner noted that the abdominal 
pain was probably unrelated to the gastroesophageal reflux 
disease.  The veteran also reported having nausea and 
vomiting about once a week, which lasted for 5 minutes.  The 
veteran described his weight as stable.  

Examination revealed a current weight of 225 pounds, with 
minimum and maximum weight reported as 220 and 225, 
respectively.  The abdomen was noted to be obese with 
tenderness in the upper midline on the left side.  No rebound 
was noted.  The examiner indicated that blood studies 
conducted in May 1999 were normal.  The examiner reviewed the 
July 1998 upper gastrointestinal series.

The diagnosis was hiatal hernia with clinical diagnosis of 
gastroesophageal reflux disease with findings of prior 
episodes of esophagitis.  The examiner added that it was 
possible to have reflux symptoms with a normal upper GI 
series.  

To summarize, the recent VA examination showed that the 
veteran reported that he was experiencing dysphagia.  Other 
medical records reviewed, and discussed above, show that the 
veteran complained of problems associated with regurgitation.  
While the evidence of record shows that the veteran had 
previously complained of both arm and shoulder pain, he did 
not make such complaints at the time of the August 1999 
examination.  Additionally, the recent VA examination showed 
no evidence of anemia or material weight loss.  Also, while 
upper gastrointestinal series testing showed a hiatal hernia, 
no evidence of gastritis was demonstrated. 

The Board finds that the gastrointestinal disability is 
appropriately evaluated under Diagnostic Code 7346.  
Furthermore, it is the Board's judgment that overall 
impairment resulting from service-connected gastrointestinal 
disorders does not rise to the level of considerable 
impairment of health.  

Accordingly, a rating in excess of 10 percent is not 
warranted.  The Board does not find that any of the other 
applicable provisions of Chapters 3 and 4, 38 C.F.R. (1999) 
provide a basis for granting an increased rating for the 
gastrointestinal disabilities currently at issue.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The evidence does not reflect that the degree of impairment 
more nearly approximates the criteria for the next higher 
evaluation pursuant to 38 C.F.R. § 4.7 (1999).  Additionally, 
the evidence is not in equipoise as to warrant consideration 
of the benefit of the doubt rule.  38 C.F.R. § 4.3 (1999).


ORDER

A rating in excess of 10 percent for hiatal hernia and 
chronic gastritis is denied.


REMAND

Regarding the issue of service connection for hypertension, 
the threshold questions is whether the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is a 
plausible claim, one that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The United States Court of Appeals for 
Veterans Claims (Court) has held that in order to be a well-
grounded claim, there must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439, 448 (1995)

The veteran is asserting that his hypertension was caused by 
the service-connected hiatal hernia and chronic gastritis.  
The veteran indicates that a VA physician informed him that 
he has hypertension due to the service connected 
disabilities.  The Board noted that this statement is not 
contained in the VA treatment records.  

A review of the statement of the case reflects that the RO 
denied the veteran's claim on both direct and secondary 
bases.  In this regard, a review of the service medical 
records shows that elevated blood pressure readings of 138/92 
and 126/98 were recorded in February and March 1968, 
respectively.  In order to ensure his right of due process, 
it is the opinion of the Board that the veteran should be 
furnished the opportunity to submit a well ground claim for 
service connection on a direct basis. 

The Board finds that the veteran's claim for an increased 
rating for stricture of the urethra is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Proscelle, supra.  As noted above, once it has been 
determined that a claim is well grounded, VA has the 
statutory duty to assist the appellant in the development of 
evidence pertinent to that claim.  

Concerning this duty to assist, it is noted that in May 1998 
the Board remanded this issue in order to accomplish 
additional development of the evidence, to include an 
examination by an urologist.  The Board requested that the 
examiner obtain a detailed history of the veteran's symptoms, 
to include whether he was required to wear absorbent material 
and the frequency it must be changed.  The examination was 
conducted in July 1998.  

The veteran's representative in a March 2000 Appellant's 
Brief, stated that the examination did not properly comply 
with the instructions set out in the Remand, in that the 
detailed history, to include the inquiry as to whether the 
veteran wore absorbent materials, and if so, the frequency, 
was not specifically asked by the examiner.  The 
representative requested that the case be Remanded.  The 
Board concurs with this request.  Stegall v. West, 11 Vet. 
App. 268 (1998)

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  It is requested that the RO should 
inform the veteran of the evidence 
requirements necessary to establish a 
well-grounded claim on a direct basis.  
Such evidence would include a medical 
opinion relating the hypertension to the 
elevated readings in service. 

2.  The RO should obtain copies of the 
current treamnet record sfrom the VA 
medical facility in New Orleans.  

2.  A VA examination should be conducted 
by an urologist in order to determine the 
nature and severity of the veteran's 
service-connected urethra stricture.  All 
testing deemed necessary should be 
performed.  It is requested that the 
examiner obtain a detailed history of the 
veteran's symptoms, to include whether he 
is required to wear absorbent material 
and the frequency it must be changed.  
The examiner is also requested to elicit 
from the veteran both his daytime and 
nighttime voiding intervals.  The claims 
folder and a copy of this Remand are to 
be reviewed by the examiner in 
conjunction with the examination.  

3.  Thereafter, following any additional 
development deemed appropriate, the RO 
should readjudicate the issues in 
appellate status, to include service 
connection for the hypertension on direct 
and secondary bases.  

If the benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  Thereafter, 
subject to current appellate procedures, the case should be 
returned to the Board for further appellate consideration. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

